The Court
allowed them to be read, and ordered the petitioner discharged; holding that the Justice obtained no jurisdiction, because the complaint did not set forth facts and circumstances, and therefore there was nothing to authorize the examination of witnesses.
Manning J.
was of opinion that the commitment was correct, and that the witnesses subpoenaed to testify in such cases could not raise the question of the sufficiency of the complaint. But he concurred in discharging Hall on the ground that the proceedings before the Justice had become discontinued, and that the commitment would not authorize an imprisonment when the prisoner could not have an opportunity to purge his contempt by answering.

Prisoner discharged.